Citation Nr: 1637653	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an effective date prior to December 11, 2008, for the grant of service connection for a scar of the right forehead.

2.  Entitlement to an effective date prior to December 11, 2008, for the grant of service connection for a scar of the left foot.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 
 
In June 2013, the Veteran testified before the undersigned at an RO hearing (Travel Board).  A hearing transcript has been associated with the claims file.

This matter was last before the Board in December 2014, at which time the issues were remanded for additional development.  Subsequently, the issues were readjudicated by the RO in a January 2015 Supplemental Statement of the Case (SSOC).  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is seeking entitlement to an earlier effective date (EED) for his grant of service connection for scars of the forehead and foot.  An April 1969 rating decision denied the Veteran's original January 1969 claim for service connection for his scars.  A February 2005 rating decision declined to reopen the claim.  On December 11, 2008, the Veteran filed another claim seeking to reopen his previously denied claim.  A May 2010 rating decision reopened the claim, granted service connection for scars of the right forehead and left foot, and assigned an effective date of December 11, 2008.  The Veteran perfected an appeal of the effective date assigned for the award of service connection for the scars.

In the December 2014 remand, the Board noted that the issue of whether the April 1969 and February 2005 rating decisions contained clear and unmistakable error (CUE) had been raised by the record (via a June 2013 VA Form 21-4138), and that this issue was inextricably intertwined with the present EED claims.  As the issue had not yet been adjudicated by the RO, the Board remanded the matter for initial consideration.  A close review of the record reveals that while the RO did acknowledge the Veteran's filing of the June 2013 CUE claim in a December 2014 Veterans Claims Assistance Act (VCAA) letter, the claims file does not reflect that any action has been taken to adjudicate that issue.  

As was explained in the December 2014 remand, although the Board does not have jurisdiction over the claim for CUE, the matter is inextricably intertwined with the current EED claims, as a finding of CUE would render the current claims on appeal moot.  Accordingly, consideration of the current EED claims must be deferred until the CUE claim is adjudicated.  This is in accordance with the general principles set forth in Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the United States Court of Appeals for Veterans Claims recognized that inextricably intertwined claims should not be adjudicated piecemeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are "inextricably intertwined" where the adjudication of one claim could have a significant impact on the adjudication of another).   Therefore, the Board is remanding the Veteran's EED claims again with instructions for the RO to adjudicate the CUE claim to ensure that the Board can continue with adjudication of the inextricably intertwined claims over which it has jurisdiction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the matter of whether there was CUE in the April 1969 and February 2005 rating decisions that denied service connection for scars of the right forehead and left foot (see June 2013 VA Form 21-4138; see also December 2014 VCAA) and issue a rating decision announcing its findings and decision.  

2.  Only AFTER the above development has been completed, re-adjudicate the Veteran's claims for an effective date earlier than December 11, 2008, for scars of the left foot and forehead on appeal.  If the claims remain denied, issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




